Beck, J.
1. While certain portions of the evidence admitted over the objection of the propounder were of slight materiality, yet as they were not entirely immaterial or irrelevant, the court did not err in admitting the same.
2. The court in his charge fully and fairly submitted the issues raised by ■ the caveat, and the portions of' the charge excepted to were not error for the reasons assigned.
3. There was sufficient evidence to authorize the verdict; and the same having received the approval of the trial judge, it will not be disturbed here.

Judgment affirmed.


All the Justices concur, except Evans, P. J., and Atkinson, J., dissenting as to the third headnote.